Exhibit 10.9

 

Description of Compensation Arrangement

William J. Harnett, Chairman of the Board, WSB Holdings, Inc.

 

Chairman Harnett has been retained as a non-executive employee to serve as our
Board Chairman and as an advisor to the CEO and Board.  In lieu of Board and
committee fees paid to our non-employee directors, Mr. Harnett receives an
annual salary of $150,000 and the use of a company-paid automobile, and is
eligible to a receive a bonus as determined in the Board’s discretion. 
Mr. Harnett is also entitled to certain other benefits in his capacity as a
non-executive employee, including participation in the Bank’s 401(k) plan and
life, group health and dental insurance plans on the same basis as other
employees.  Mr. Harnett is also entitled to a change in control lump sum
severance payment in the amount of $500,000 in the event his employment is
involuntarily terminated, or if his level of compensation does not remain
substantially the same (including bonus) and he voluntarily terminates his
employment within 18 months following a change in control as defined by the
Office of Thrift Supervision.

 

--------------------------------------------------------------------------------